Citation Nr: 0942171	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim for service connection for a right knee 
condition.  

2.  Entitlement to a rating in excess of 40 percent for the 
postoperative acromioplasty of the right (dominant) shoulder, 
on a scheduler and extraschedular basis. 

3.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1972 to May 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and November 2006 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  By way 
of the November 2005 decision, the RO continued the 40 
percent disability rating for the Veteran's postoperative 
acromioplasty of the right shoulder and denied service 
connection for bilateral hearing loss.  In pertinent part of 
the November 2006 decision the RO denied service connection 
for a right knee condition, finding that new and material 
evidence had not been received to reopen that claim. 

As a matter of the history the RO denied service connection 
for a bilateral knee disorder in August 2002, finding at the 
time that bilateral knee problems were not due to or 
aggravated by service.

Regardless of what the RO has done with regard to the knee 
matter previously denied in August 2002, the Board must 
address the question of whether new and material evidence has 
been received to reopen the claim, because the issue goes to 
the Board's jurisdiction to reach and adjudicate the 
underlying claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first address whether 
new and material evidence has been presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to service connection for bilateral 
hearing loss is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The August 2002 RO rating decision denied the Veteran's 
claim of service connection for right knee disability; 
however, the Veteran did not file a timely Substantive Appeal 
and the RO rating decision became final. 

3.  The additional evidence received since the August 2002 RO 
rating decision is cumulative and redundant of evidence 
previously of record, does not relate previously 
unestablished facts necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a  right knee condition. 

4.  The Veteran's postoperative acromioplasty of the right 
(dominant) shoulder is manifested by limitation of motion; 
there is no evidence of impairment of the humerus or 
ankylosis of the scapulohumeral articulation.

5.  Disability due to postoperative acromioplasty of the 
right (dominant) shoulder does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for right knee condition.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).  

2.  Assignment of an evaluation in excess of 40 percent for 
postoperative acromioplasty of the right (dominant) shoulder 
is not warranted on a scheduler or extraschedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic 
Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
August 2005, July 2006, November 2006, and July 2007 
correspondences.  These letters detailed to elements of an 
increased rating claim, described the evidence and 
information necessary to substantiate the claims, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  In addition, a May 2004 letter and the 
April 2006 letter notified the Veteran of both the reopening 
criteria and the criteria for establishing the underlying 
claim for service connection.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran in a July 2006 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the two issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran a VA 
examination in March 2002.  The Board notes that the Veteran 
has not been afforded a new VA examination since he filed to 
reopen his claim; however, for a finally-denied claim, VA is 
not required under the VCAA to provide a medical examination 
unless the claim is first reopened upon receipt of new and 
material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims addressed below.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  



II. Analysis 

A.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  

The Veteran submitted a claim of service connection for a 
bilateral knee condition in August 2000.  By way of an August 
2002 rating decision, the RO denied service connection for a 
bilateral knee condition, finding that the weight of the 
medical evidence was against any relationship between the 
condition and service.  Specifically, the RO placed great 
weight on the fact that there was no evidence of chronicity 
of treatment or on going right knee care from service in the 
1970s to the later diagnosis of knee problems.  The RO 
decided against the Veteran's claim, despite the fact that a 
March 2002 VA examiner indicated that it was at least as 
likely as not that the knee condition was related to service, 
because the VA examiner did not review the Veteran's service 
treatment records in rendering his opinion.  The Veteran 
filed a timely Notice of Disagreement; however, he failed to 
file a timely Substantive Appeal.  In a May 2004 letter the 
RO notified the Veteran that his appeal rights expired on 
March 28, 2004.  Since his Substantive Appeal, VA Form 9 was 
received on April 13, 2004, his appeal was not timely.  
Therefore, the August 2002 decision became final.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran applied to reopen his claim of service connection 
for a right knee condition in August 2005. 

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The evidence associated with the Veteran's claims file at the 
time of the August 2002 RO rating decision included the 
Veteran's service treatment records, the report of a March 
2002 VA examination, private treatment reports, and VA 
treatment reports.  The March 2002 VA examiner diagnosed the 
Veteran with a right knee complex tear with early post-
traumatic arthritis, and severe chondromalacia of the 
patella.  

The additional evidence associated with the file since the 
2002 RO decision, includes the Veteran's VA treatment records 
and Social Security Administration (SSA) records. 

While the Board finds that this evidence is "new" in the 
fact that it was received after the August 2002 RO rating 
decision, the evidence is not material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  The evidence submitted since the August 2002 RO 
rating decision shows that the Veteran has a current right 
knee condition (degenerative arthritis and a tear of the 
posterior horn on the medial meniscus) and that he underwent 
arthroscopy in June 2007.  The Board finds that this evidence 
of a current condition is essentially redundant of the 
evidence already of record - since it is the same diagnosis 
that was considered by the RO in the August 2002 rating 
decision.  The evidence submitted since the August 2002 
rating decision shows ongoing treatment, however, it does not 
show a chronicity or continuity of the Veteran's knee 
condition since service, nor does it otherwise provide a link 
to service.  The newly submitted evidence did not include any 
opinion, after a review of the Veteran's service treatment 
records, as to whether there is any relationship between 
service and the Veteran's current right knee condition. 

The Board finds that the evidence submitted since the August 
2002 RO rating decision contains little more than 
documentation of current diagnoses and ongoing treatment.  It 
is essentially redundant of that which is already on file, 
and as such, it provides nothing new or material to the 
question of service connection.  To be new and material it 
would have to support the unsubstantiated fact (a nexus, or 
link, to service) necessary to grant service connection.  
Here that would be evidence of a continuity of symptomatology 
or a nexus opinion relating the Veteran's current right knee 
condition to service.  New and material evidence to reopen 
the claim of a right knee condition has not been received, 
and the rating decision of August 2002 remains final.  As new 
and material evidence has not been received, the claim to 
reopen is denied. 


B. Increased Rating of the Postoperative Acromioplasty of the 
Right Shoulder

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  Ratings are based as 
far as practicable upon the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civilian occupations.  In the exceptional case 
where the available schedular evaluations are inadequate, VA 
may approve an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
service-connected disability or disabilities.  The case must 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, in order to merit referral for an extraschedular 
evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a) and 
(b), 4.1.  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Disability due to the Veteran's postoperative acromioplasty 
of the right shoulder, dominant has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The November 2005 
RO rating decision continued the 40 percent disability 
rating.   

After thorough review of the evidence, the Board finds that 
the appropriate Diagnostic Code for evaluating the Veteran's 
right shoulder disability is 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Under this code section, for the dominant 
shoulder, a 20 percent rating is assigned for limitation of 
motion of the major arm at shoulder level; a 30 percent 
rating is assigned for limitation of motion of the major arm 
midway between side and shoulder level; and a 40 percent 
rating is assigned for limitation of motion of the major arm 
to 25 degrees from the side.  Id.  The Veteran is currently 
in receipt of the maximum allowable rating under Diagnostic 
Code 5201, 40 percent.

The Veteran had a VA examination in August 2007 and it was 
noted that he had less then 4 incapacitating episodes per 
year.  In addition, his range of motion was 0 degrees to 30 
degrees and against resistance his range of motion was 0 
degrees to 10 degrees.  His shoulder gave way, was instable, 
and had pain and stiffness.  

At the Veteran's October 2008 VA examination it was noted 
that he was retired and that his shoulder was progressively 
worse.  In addition, it gave way, was instable, and had pain 
and stiffness.  There was no locking, effusion, dislocation, 
or subluxation.  However, he had crepitus, deformity, 
tenderness, painful movement, weakness, and guarding.  His 
range of motion for flexion was from 0 degrees to 27 degrees 
and his passive range of motion was from 0 degrees to 30 
degrees; in addition, there was no additional limitation of 
motion.  He was diagnosed with arthritis and muscle weakness 
and atrophy.  It was noted that his postoperative 
acromioplasty of the right shoulder limited his activities of 
daily living, by imposing mild limitations on shopping, 
feeding, and toileting; moderate limitations on chores, 
bathing, and dressing; and severe limitations on exercise and 
traveling.  

These manifestations support the current 40 percent rating 
under Diagnostic Code 5201.  The Board has considered whether 
any other Diagnostic Codes used in rating shoulder disorders 
would be applicable for rating the Veteran's condition.  A 
careful review of the claims file revealed that the Veteran 
does not have symptomatology required for a higher rating 
under any other Diagnostic Code.  Specifically, the objective 
evidence of record does not contain findings of any of the 
following: ankylosis of the scapulohumeral articulation (to 
support a rating under Diagnostic Code 5200); impairment of 
the humerus (to support a rating under Diagnostic Code 5202); 
or impairment of the clavicle or scapula (to support a rating 
under Diagnostic Code 5233).  38 C.F.R. § 4.71a.  As such, 
ratings under these Diagnostic Codes are not for application.  
After careful review of all the medical evidence in the 
Veteran's claims file, the Board finds that the Veteran is 
receiving the maximum scheduler rating for his postoperative 
acromioplasty of the right (dominant) shoulder. 

The Veteran's representative stated in August 2009 that the 
Veteran should be granted an extraschedular rating.  The 
threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
No. 05-2066 (U.S. Vet. App. April 23, 2008)

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Thun, supra.

The Board finds that under the first prong of the test set 
forth in Thun v. Peake, supra, referral for an extraschedular 
evaluation is not appropriate.  The rating criteria at Code 
5201 address the Veteran's right shoulder manifestations, and 
it has not been found that in this case the Rating Schedule 
is inadequate for evaluation of postoperative acromioplasty 
of the right shoulder.  

The Board further notes that even if the threshold test was 
met, and one agreed for the sake of argument that the Rating 
Schedule did not contemplate the manifestations of the 
Veteran's right shoulder disability, the evidence of record 
does not establish such an exceptional or unusual disability 
picture as to warrant referral for assignment of an 
extraschedular evaluation.  The Veteran has alleged that his 
postoperative acromioplasty of the right shoulder made him 
unable to work and rendered him unemployable.  This is not 
shown by any evidence in the record.  While the United States 
Post Office found that the Veteran was not medically 
qualified to work as a document clerk in February 1998, the 
Board finds it pertinent that the letter did not clarify what 
medical condition rendered the Veteran in such as state.  In 
addition, the Veteran is in receipt of Social Security 
Disability; however, the Social Security Administration (SSA) 
found the Veteran's disabilities to be organic mental 
disorder and affective disorder - not a right shoulder 
disorder.  In short, there are no objective findings in the 
record that indicate or otherwise support the Veteran's 
allegations that his right shoulder disorder is the reason 
for his unemployment.  

In short, there is no basis upon which a referral for 
extraschedular evaluation for postoperative acromioplasty of 
the right shoulder is warranted.



ORDER

As new and material evidence has not been presented to reopen 
the claim of service connection for right knee condition, the 
appeal to this extent is denied.  

Entitlement to an evaluation in excess of 40 percent for 
postoperative acromioplasty of the right (dominant) shoulder, 
to include referral for an extraschedular evaluation, is 
denied.

REMAND

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Throughout the pendency of the appeal the Veteran reported 
that he had in-service exposure to loud noises and that his 
ears were unprotected 50 percent of the time.  In addition, 
he reported no post-service noise exposure.  The only 
audiogram in the Veteran's service treatment records was his 
audiogram done at the time of enlistment.  The Board notes 
that the absence of a hearing disability during service is 
not always fatal to a service connection claim.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  

At the Veteran's April 1998 VA audiological examination he 
was diagnosed with a bilateral hearing disability, as defined 
under 38 C.F.R. § 3.385.  While hearing loss disability was 
found, the examiner failed to opine as to the etiology of the 
Veteran's bilateral hearing loss.  Accordingly, the RO should 
arrange for the Veteran to undergo a VA examination in order 
to obtain a medical opinion as to the likelihood that any 
current hearing loss is due to noise exposure or other event 
or incident of the Veteran's service.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

Prior to any VA examination attempts should be made to obtain 
any outstanding records of pertinent treatment.  

Accordingly, the remaining matter is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of his bilateral 
hearing loss.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
Veteran has a current bilateral hearing 
disability due to an event or incident of 
service, including documented noise 
exposure.  The examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue should be readjudicated in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009). 



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


